 

IN THE UNITED STATES DISTRICT COURT [Pl FED

 

 

 

 

 

 

 

FOR THE DISTRICT OF DELAWARE guna 2o21 |S
US DISTRICT COURT
SIMON TUSHA, DISTRICT OF DELAWARE
J.T.
Plaintiff,
v Civil No. 1:21-cv-00494-RGA

PEDIATRIC ASSOCIATES, P.A.,
ANN M. MASCIANTONIO, M.D.,
Defendants.
MOTION TO WITHDRAW MOTIONS FOR PRELIMINARY
INJUNCTION AND PROTECTION FROM ABUSE

Simon Tusha, Plaintiff, hereby requests the Court to withdraw his motions
for Preliminary Injunction and Temporary Change of Custody in the above
referenced matter for the following reasons.

1. Upon the defendants retaining counsel in this matter, Defendants
Pediatric Associates and Ann Masciantonio have voluntarily terminated providing
medical services to J.T., who is the subject of the motions. (See Exhibit-1, Letter
from Pediatric Associates)

2. Due to the Defendants' voluntary compliance with Plaintiff's demand, it is

no longer necessary for the Court to issue any Order relating to further health

 
care being provided to J.T., by the Defendants; and, there no longer exists the
threat of either Defendant causing further injury to J.T., by providing such
healthcare services, thus the Court need not take further action as to this issue.

3. On June 2, 2021, J.T. turned 16 years of age. As such, she is able to file
her own Petition in the State Court seeking the Court to change the custody
agreement so that J.T. can reside with her father as she wishes. For this reason,
there is no need for this Court to enter any order of temporary custody. In fact,
J.T., has already filed her Petition in the Maryland state court seeking a change of
custody to her father. Therefore, the issue is now moot as to this litigation.

For these reasons, Petitioner seeks the Court to Order that the Motions
referenced be withdrawn for good cause having been shown and because Plaintiff

no longer wishes to pursue those actions in this the Court for the reasons stated.

Respeetfully submitted,

    

 

Simon Tusha, pro se
1060 Hidden Moss Drive
Cockeysville, Maryland 21030
CERTIFICATE OF SERVICE

 

|, Simon Tusha, hereby certify that | have placed a true and correct copy of
this document in the U.S. Mail, postage pre-paid, to be served upon the following

parties listed below:

ECKERT SEAMANS CHERIN & MORRIS JAMES LLP

MELLOTT, LLC Joshua H. Meyeroff (#5040)
Colleen D. Shields, Esq. (No. 3138) Phillip M. Casale (45727)
Alexandra D. Rogin, Esq. (No. 6197) 500 Delaware Avenue, Suite 1500
222 Delaware Avenue, 7th Floor P.O. Box 2306

Wilmington, DE 19801 Wilmington, DE 19899-2306
Telephone: (302) 574-7400 (302) 888-6901

Fax: (302) 574-7401 Attorneys for Defendant

Counsel for Defendants Ann M. Masciantonio, M.D

 

 

Simon Tusha Pro Se
   

PRESS FIRMLY TO SEAL

 

 

Pw lz
ea:
a iS
Papen |f

PRES:

== ll

   

   

UN 36, 21
MOUNT

$26.35

R2G05H1 26863-14 f

Pow

19801

 

US. DIST;
DISTRICT

  

 

=NVELOPE

INE RATE @ ANY WEIGHT

scan the QR code.

To schedule free Package oe 9d
: i

 

USPS.COM/PICKUP

   

  

 

VT

PS10001000006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t

 

 

 

 

UNITED STATES
POSTAL SERVICE»

 

Ba

CUSTOMER USE ONLY
FROM: retease prem

Sioa

   

“Tat h AG

  

sesh OPTIONS (Customer Use Only)

mail receptacie or anempting

Delivery Options
(C0 No Saturday Delivery (detivered next business day)

(1030 AM Detivery Required (additional tee, where available")

Cler€ ol Ve Coe
BLY North Ko $+

ZIP + 4* (U.S, ADDRESSES ONLY)

1979 €— oi

 

Ci sunday/Haliday Delivery Required (additional fea, where available")

Wilms teo \ e
~RS19_

 

PRIORITY
MAIL
EXPRESS’

PHONE( Uy FOL SE

[060 Ac dey Mecs De
Cockeycville Ny Prter
Ip sD

A gIGNATURE REQUIRED Note: Tha mater musi check the “Signature Requiced* box if tha maier: 1)/
dukes ths addressee's signature; OF 2) Purchases additional insurance; OR 3) Purchases COD service; OR)
Purchases Retum Receipt service. tf the box is not checked, the Postal Service wall leave the item in the adcressae's

gr Ye

*Reler to USPS.com® or local Post Office for availability.
TO: (presse pan Prone Pex, -

 

 
  

  
  
 
  

l

 

1-Day

 

EJ 3951 102 42? US

PAYMENT BY ACCOUNT (it applicable)
‘USPS* Corporate Acct. No.

ORIGIN (POSTAL SERVICE USE ONLY).

WMI

  
 
 
     

 
 
 

Federal Agency Acct, No, or Postal Service™ Acct. No.

 

    
 

 
  

    

Oppo

 

2-Day Dmititary

 

Pd ZIP Coda

Me

Postage

s L£ly.35

    

Scheduled Delivery Date

A Yn

 

 

1 ate Ac | /9 ODN) | Scheduled De My Time insurance Fes COD Fee
0 fo:30 AM 200 FM
12 NOON $ $
a = [ 10:50 AM Delivery Fee Rietumn Receipt Fee | Live Animal
Oan ‘Transportation Fee
an
$ $ s

 

 

‘Spec Handing Fragile

$

SundayiMoway Premium Fae | Total Poslage & Fees

$

 

Weight

Pp

 

Acceptance Empioyee initials

   

 

 

 
 

Delivery Attempt (MMDO/Y)| Tir

 

 

@ For pickup or USPS Tracking™, visit USPS.com or call 800-222-1811.

@ $100.00 insurance included.

SS PEEL FROM THIS CORNER
i

EP13F May 2020
OD: 12 1/2 x9 1/2

Detivery Attempt (MMOD/YY)

 

 

LABEL 11-8, MARCH 2019

 

 

:

PSN 7690-02-000-9996

 

| ie: By rep sare
= POSTAL SERVICE.

 

  

This packaging is the property of the U.S. Postal Service® and is i
1 ! i provided solely for use in sending Priority Mail Express® shipments.
Misuses may be a violation of federal law. This package is not for resale. EP13F © U.S. Postal Service; May 2020; All rights reserved.
